 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCommercial Testing & Engineering Co. and Team-sters Local Union No. 175, affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Case 9-CA-16459July 28, 1981DECISION AND ORDERUpon a charge filed on February 19, 1981, byTeamsters Local Union No. 175, affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,herein called the Union, and duly served on Com-mercial Testing & Engineering Co., herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 9, issued a complaint on March 5, 1981,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and the complaint and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 21,1980, following a Board election in Case 9-RC-13104, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about January 9,1981, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On March 13,1981, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allega-tions in the complaint.On March 30, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on April 3,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.'Official notice is taken of the record in the representation proceeding,Case 9-RC-13104, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosyslems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co.. 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Iniertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968): Sec. 9(d) of the NLRA, as amended.257 NLRB No. 60Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentadmits the Union's request, and its refusal to recog-nize or bargain with the Union, but denies that theUnion is the exclusive collective-bargaining repre-sentative of the employees in the unit describedbelow.Review of the record herein, including therecord in Case 9-RC-13104, reveals that on No-vember 20, 1979, the Regional Director issued aDecision and Direction of Election. Thereafter,Respondent filed a timely request for review of theRegional Director's decision on the grounds thatthe petitioned-for unit was inappropriate because itexcludes mine laboratory employees and laboratoryemployees and includes Hicks and Surface who,the Regional Director found, were not supervisorswithin the meaning of the Act. In its Decision onReview and Order issued on March 26, 1980, theBoard included the laboratory employees and minelaboratory employees and excluded, as statutory su-pervisors, Hicks and Surface. Thereafter, an elec-tion by secret ballot was conducted on May 2,1980, among Respondent's employees in the fol-lowing appropriate unit:All preparation department and laboratory de-partment employees of Respondent employedat its Charleston, West Virginia plant, and allrelated mine laboratory employees, but exclud-ing all office clerical employees, professionalemployees, guards, and supervisors as definedin the Act.The tally was eight for, and five against, the Unionwith four challenged ballots cast, a number suffi-cient to affect the results. Thereafter, Respondentfiled timely objections to conduct affecting the re-sults of the election and, on June 19, 1980, the Re-gional Director issued a Supplemental Decision,Order Directing Hearing and Notice of Hearing.On September 30, 1980, the Hearing Officer issuedhis report which recommended that three of thechallenges be sustained and that those ballots notbe opened or counted, and that the fourth chal-lenged ballot cast by White, and the objections, beoverruled. On September 12, 1980, Respondentfiled limited exceptions to the report and on Octo-ber 7, 1980, the Acting Regional Director issuedhis Second Supplemental Decision and Orderadopting the Hearing Officer's recommendation.On October 17, 1980, Respondent filed timely re-quest for review of the Second Supplemental Deci-sion, which was denied. On October 21, 1980, the300 COMMERCIAL TESTING & ENGINEERING CO.Regional Director issued and served on the partiesan "Amended Second Supplemental Decision andCertification of Representative" wherein he certi-fied the Union as the exclusive bargaining repre-sentative in the unit found appropriate.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAt all times material herein, Respondent, an Illi-nois corporation, with its principal place of busi-ness in Charleston, West Virginia, has been en-gaged in the collection, preparation, and testing ofcoal samples. During the 12 months preceding theissuance of the complaint, Respondent, in thecourse and conduct of its business operations, pur-chased and received at its Charleston, West Virgin-ia, facility products, goods, and materials valued inexcess of $50,000 directly from points outside theState of West Virginia.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDTeamsters Local Union No. 175, affiliated withthe International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, is alabor organization within the meaning of Section2(5) of the Act.2 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102 67(f) and 102.69(c).III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All preparation department and laboratory de-partment employees of Respondent employedat its Charleston, West Virginia plant, and allrelated mine laboratory employees, but exclud-ing all office clerical employees, professionalemployees, guards and supervisors as definedin the Act.2. The certificationOn May 2, 1980, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 9, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton October 21, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about December 16, 1980,and at all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about January 9, 1981, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceJanuary 9, 1981, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Commercial Testing & Engineering Co. is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. Teamsters Local Union No. 175, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning ofSection 2(5) of the Act.3. All preparation department and laboratory de-partment employees of Respondent employed at itsCharleston, West Virginia, plant, and all relatedmine laboratory employees, but excluding all officeclerical employees, professional employees, guardsand supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4. Since October 21, 1981, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about January 9, 1981, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Commercial Testing & Engineering Co., Charles-ton, West Virginia, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Teamsters LocalUnion No. 175, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusive bar-gaining representative of its employees in the fol-lowing appropriate unit:All preparation department and laboratory de-partment employees of Respondent employedat its Charleston, West Virginia plant, and allrelated mine laboratory employees, but exclud-ing all office clerical employees, professionalemployees, guards and supervisors as definedin the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:302 COMMERCIAL TESTING & ENGINEERING CO.(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Charleston, West Virginia, facilitycopies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 9, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Teamsters Local Union No. 175, affili-ated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive repre-sentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All preparation department and laboratorydepartment employees of the Employer em-ployed at its Charleston, West Virginiaplant, and all related mine laboratory em-ployees, but excluding all office clerical em-ployees, professional employees, guards andsupervisors as defined in the Act.COMMERCIAL TESTING & ENGINEER-ING Co.303